 Case: 3:20-cv-00448-TMR-SLO Doc #: 4 Filed: 12/04/20 Page: 1 of 1 PAGEID #: 30



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


VENESSA HURLEY,                  :
                                 :                Case No. 3:20-cv-00448
    Plaintiff,                   :
                                 :                District Judge Thomas M. Rose
vs.                              :                Magistrate Judge Sharon L. Ovington
                                 :
COURT OF CLAIMS OF OHIO, et al., :                DECISION AND ENTRY
                                 :
    Defendants.                  :

        The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (ECF No. 3), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

        It is therefore ORDERED that:

   1.      The Report and Recommendations docketed on November 5, 2020 (ECF No. 3)
           is ADOPTED in full;

   2.      Plaintiff’s Complaint (ECF No. 2) is dismissed; and

   3.      The case remains terminated on the Court’s docket.

        December 4, 2020                          *s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
